Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Response to Amendment
This action is in response to an amendment filed February 9, 2022. Claims 1-11 have been amended. Claims 12-20 have been cancelled. Claims 1-11 are now pending in this application.

Response to Arguments
Applicant's arguments filed February 9, 2022 have been fully considered. Some arguments were found persuasive and some were not. The arguments not found persuasive and directed to 112(b) and 101 rejections have been addressed within those rejections. Please see updated rejections below for response to arguments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 4-11 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The term "preset process procedure" in claim 1 is a relative term which renders the claim indefinite.  The term "preset process procedure" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  While Applicant(s) have attempted to further define the “preset procedure” by providing examples, the examples are also unclear. For example, what is meant by “noise removal process” or “enlarging and shrinking process”. What type of noise is removed and/or what is enlarged or shrunk?
The term "preset interval" in claims 5-7 is a relative term which renders the claim indefinite.  The term "preset interval" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It remains unclear by the claimed language what the interval is and the manner in which the interval is established. While the Examiner appreciates paragraph [0118], it remains vague whether the “interval” is a length of time, period, or a threshold for a particular element. Please clarify. 
The term "preset number of times" in claims 8-10 is a relative term which renders the claim indefinite.  The term "preset number of times" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Although Applicant(s) have disclosed in [0103] N as a number of .
Claims 2, 4, and 11 do not provide any additional support to the definite status of the indefinite terms mentioned above. Therefore, these claims are rejected for the same reasons as claims 1, 5-7, and 8-10. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 remain rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter. Claim 1 is directed to an information processing apparatus which includes a processor absent any memory elements. An apparatus, which embodies a processor only may be directed to a software apparatus with a software processor. Software apparatuses and software processors are not statutory and therefore, not patent eligible. Claims 2-10 do not limit or further define the patent eligibility status of claim 1 and are rejected for the same reasons as claim 1.

Allowable Subject Matter
Claims 1-11 remain allowed over prior art references.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807. The examiner can normally be reached Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        March 11, 2022